Puller, J.'
(dissenting.) I cannot concur. There was no evidence before the jury tending to establish a through contract, entered into between plaintiff and some one authorized to bind the defendant company. The general freight agent was not requested to authorize the proposed agreement, nor did he even quote a through rate to his agent at Mitchell, with whom plaintiff alone transacted the business. The rate furnished was from Minneapolis to Boston, to which the local station agent added the printed schedule rate from Mitchell to Minneapolis. It may be reasonably inferred that the local agent would have quoted a through rate in the first instance without consulting his superior officer had he known the tariff from Minneapolis to Boston, ber cause he testified that he never made a rate beyond the company’s line unless he had a printed rate, and that in this case, when he obtained the rate over connecting lines, he merely added thereto the rate from Mitchell to Minneapolis, and simply informed the plaintiff what it would cost per hundred weight to ship the corn from Mitchell to Bpsjjqn, Mr. Obeland, the local agent, and the *307only person with whom plaintiff dealt, testified positively that he was not authorized by any superior officer of the company to make á contract to ship a through car from Mitchell to Boston and his evidence in that particular is undisputed. Plaintiff knew that the defendant was not operating a continuous line of railway from Mitchell to Boston, and knew that the agent at Mitchell was unable to quote him a rate beyond the point where the car would be transferred to a connecting line. According to plaintiff’s own testimony, nothing was said by either party about a through car until after the contract to consign the corn over defendant’s line was entered into. Here is the agreement, as stated by plaintiff upon the witness stand: “I told him, if he would give me as good or better rate than the Milwaukee road would do, that I would consign over his line of road. He said he could not give me a rate, a cut rate, but would write for instructions and see what he could do. That is all he said at that time. I nest saw him a week or ten days afterwards in the Knights of Pythias hall. He then said he had a rate, — that he had got instructions, and had received a rate. That is all he said at that time. I then said I would ship over his road. That is all I said at that time.” True it is, plaintiff testified that he made an agreement with the station agent a week or so later for a new car, from which the corn would not be transferred until it reached its destination, but in the absence of authority conferred by a qualified superior officer, or a course of dealing from which authority may be inferred, it is conceded in the majority opinion that a station agent, as such, has no power to bind his company by a contract to transport property beyond its own line.
No importance should be attached to the fact that a new Soo car was sent to Mitchell, because the agent testified that he was never allowed to load a car off his company’s line. The corn was billed to Minneapolis in care of the Soo line, and there is no claim that its contents were damaged while thus in transit. Defendant’s liability ceased when the car reached the end of the company’s route and was delivered in good, order to the next carrier. Corap, *308Laws, § 3905. Plaintiff paid the freight for the entire route to the company that carried the corn into Boston, and it does not affirmatively appear that defendant ever received any consideration for transporting the car from Mitchell to Minneapolis. If plaintiff, as stated by Judge Kellam, believed that he had entered into a through contract, why did he not make a claim for damages against the defendant to the agent at his home station, with whom the purported agreement was made? There is nothing in the record to indicate that any demand for damages was ever made upon the defendant, but it does affirmately appear that plaintiff, for fully a year after the shipment was made, looked to the company at Boston to whom he' paid the freight. The following letters were received in evidence without objection:
Exhibit A.
“Butte Farm, Sept. 24, ’91. Dear Sir: My claim will be in the hands of an attorney by Oct. 1. Can I expect anything like a settlement before that date, and avoid a suit?
“Yours truly,
“Paul E. Page, Mitchell, S. D.
“B. D. Webber, Boston, Mass.’’
Exhibit B.
“Butte Farm, July 14, 1891. B. D. Webber,-Boston, Mass.— Dear Sir: Last fall I shipped from this point a car load of popcorn, shipped in car No. 20,070 and consigned to James Spears, Boston.' The corn was damaged in transit and you instructed Mr. Spears to sell the corn for what he could, and that your company would make up the loss. Wm. F. Brooks & Co. have been looking after the claim, but in writing them I can get very little information. Will you please let me know in what shape the claim is, what the prospects for an early settlement, and what Brooks & Co. have done? Yours, respct., Paul E. Page, Mitchell, S. D.”
Assuming the evidence of plaintiff to be uncontradicted, and viewing it in a most favorable light, I find nothing to justify or support an inference that any authority was ever conferred upon *309Agent Obeland, to make a contract to carry the property of plaintiff beyond the defendant’s line of railway, and the record discloses no conduct on the part of any superior officer from which, a jury coul’d infer such authority.
At the conclusion of the testimony, and before the case was submitted to the jury, counsel for appellant moved the court to direct a verdict for defendant for the reasons: “That the alleged contract on the part of the plaintiff is void,' as it is claimed to have been made with a station agent to ship a car beyond the defendant’s line of road, to wit, from Mitchell to Boston, which the station agent has no authority to do without express authorization on the part of defendant company, and the evidence shows that he had no such authority. Upon the further ground that there is no evidence in the case to show that he was held out by the company as an agent to receive goods for it and to bind the company in shipping the corn in question from Mitchell to Boston; that there is no question of ostensible agency in this case, there being no proof to show that this agent ever received any goods from any person or persons at Mitchell, to ship to any point beyond the line of its road.” It was said in Stewart v. Railroad Co., 3 Fed. 768 that “in the absence of a special contract, the liability of a common carrier does not extend beyond the limits of his own route, and such contract is not established by proof that the carrier accepted the goods with a knowledge of their destination and named the through rate for the same.” From the headnote in McCarthy v. Railway Co,, 9 Mo. App. 159, I quote the following: “The giving of a through rate to the shipper by the carrier is not of itself evidence of a special contract to carry beyond the company’s line.”
It is as clearly out of the usual course of business for a railroad company to contract with reference to the use of other companies’ lines, as it is for a man to contract with reference to the use of his neighbor’s horse and carriage; and in the face of the undisputed evidence that the defendant had nothing to do with the transaction, beyond the quoting of a rate from Minneapolis to Boston, and in the absence of anything to indicate a course of dealing or *310an arrangement between the various lines over which plaintiff’s property was transported, it is an exceedingly harsh rule that construes the furnishing of such information by a company to its station agent into an agreement entered into by a railroad company to carry property to a distant point over continuous lines not under the control or supervision of the company that receives such property for shipment. It follows, therefore, that the agent at Mitchell had no authority to make a binding contract to carry to Boston, and the mere naming of a partial rate by one having-authority to bind his company by such a contract was simply to furnish information, for the benefit of a proposed customer of his line of railway, and to hold that such advice constitutes evidence of an agreement to carry over connecting lines to distant points would be liable to make the officers of common carriers exceedingly cautious about furnishing the public with necessai-y information. .I think th.e motion should have been sustained, and the judgment appealed from should be reversed..